ALLOWABILITY NOTICE
Response to Amendments and Arguments
	The amendment(s) filed 4/21/2022 by the Applicant is response to the previous Office action mailed 1/28/2022 have been considered by the Examiner. The rejection(s) in the previous Office action of the claim(s) are withdrawn in response to the amended claims(s) and the applicant’s arguments. Reasons for allowance are set forth below:

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2 and 4-11 are allowable over the prior art of record. The closet prior art includes US 20150238735 A1 to Furukawa et al. The prior art of record fails to disclose, teach or fairly suggest, singly and in combination, the guide wire with the core shaft, distal end joint, first, second, third and fourth wires and where the third wire extends spirally at the distal end joint so as to broaden radially outward toward the distal end, and the fourth wire extends spirally at the distal end joint so as to narrower radially inward toward the distal end. While the prior art of record discloses core shafts, end joints and various of a plurality of wires, the prior art of record does not disclose the specific arrangement of these elements with broadening wires and narrowing wires towards the distal end of the device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791